DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	Applicant’s election of Group I in the reply filed on 10/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Kesarwani (Resonant and Multi-Mode Operation of Flying Capacitor Multi-Level DC-DC Converters).
 	With respect to claim 1, Kesarwani discloses a method for controlling a hybrid switched capacitor (SC) converter, comprising: generating control signals (Fig. 1b M1-M6 gate signals) for controlling switching devices (Fig. 1b M1-M6) of the hybrid SC converter, in a manner which regulates one or more parameters of the hybrid SC converter; detecting flying capacitor voltage imbalance (section IV B “compares the switching node voltage (VSW) to VDD/3 …”) in the hybrid SC converter; and in response to detecting flying capacitor voltage imbalance in the hybrid SC converter, generating the control signals in a manner which varies switching state duration (section IV B “time period of mode 1 should be increased slightly”) of the hybrid SC converter, to move flying capacitor voltage towards balance (Fig. 13 w/ balancing).
 	With respect to claim 2, Kesarwani discloses the method of claim 1, wherein detecting flying capacitor voltage imbalance in the hybrid SC converter comprises comparing (section IV B comparator) (a) a signal that is a function of voltage across a flying capacitor (Fig. 1b VSW) of the hybrid SC converter and (b) a reference signal (section IV B VDD/3).
 	With respect to claim 3, Kesarwani discloses the method of claim 2, wherein the signal that is a function of the voltage across the flying capacitor during a switching state of the hybrid SC converter is at least partially based on a voltage at a switching node (Fig. 1b VSW) of the hybrid SC converter, the switching node electrically joining at least one switching device of the hybrid SC converter and an inductor (Fig. 1b LX) of the hybrid SC converter.
 	With respect to claim 4, Kersarwani discloses the method of claim 2, wherein value of the reference signal represents maximum allowable deviation of the flying capacitor voltage (Fig. 13 maximum deviation w/o balancing is VDD/3).
 	With respect to claim 5, Kersarwani discloses the method of claim 4, wherein the controller reduces the switching state duration (section IV B “vice versa”) when the flying capacitor voltage is less than the reference signal (VSW < VDD/3).
 	With respect to claim 6, Kersarwani discloses the method of claim 3, wherein the value of the reference signal is determined in part by configuration of flying capacitors (since Vref depends on capacitors in topology).
 	With respect to claim 7, Kersarwani discloses he method of claim 1, wherein generating control signals for controlling switching devices of the hybrid SC converter comprises generating the control signals using a pulse width modulation (PWM) technique (“PWM Mode”).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agrawal (US 10,720,837) and Assaad (US 9,866,113) teach balancing of flying capacitors.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839